Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 8/5/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.  Claims 1-20 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a) 
Issue 1: The applicant argues (on pages 7-8) with respect to claim 1 that Bahl in view of Leighton does not teach because “Leighton that teaches or suggests the processing of an original URL at a DNS server of a CDN service provider and returning to the requesting client device another URL, which is in tum processed upon receipt of a subsequent DNS request from the client, at a second DNS server of the CDN. Thus, there is no disclosure in Leighton of an alternative resource identifier that is in the form of a URL that includes "additional processing information not included in the original URL,"”
Examiner respectfully disagrees, because it is the combination of Bahl and Leighton that teaches the claimed limitation, not Bahl or Leighton alone. Specifically, as explained in the rejection section, Bahl discloses the claimed limitations substantially, but does not expressly disclose that the alternative resource identifier is in a form of a URL that includes a domain of the CDN service provider and additional processing information not included in the original URL.  Leighton discloses a concept for an alternative resource identifier to be in a form of a URL that includes a domain of a CDN service provider and additional processing information not included in an original URL (see citation in the rejection section).  It is such a concept of Leighton that is combined with Bahl, not a mechanical combination of two systems.
Applicant further asserts that Bahl does not teach “identifying, at the first DNS server, two or more alternative DNS servers located at different points of presence (POPs) of the CDN service provider operative to receive DNS queries”.
Examiner respectfully disagrees.  Applicant did not particularly discuss the asserted difference.  See Examiner’s citation in rejection section, wherein DNS-LBs indicate two or more alternative DNS servers as claimed.
Issue 2: The applicant asserts (on page 9) with respect to independent claim 2 that Bahl fails to disclose “obtaining at a first domain name system (DNS) server of a content delivery network (CDN) service provider, a DNS query from a client computing device, wherein the DNS query comprises an original uniform resource locator (URL); identifying, at the first DNS server, two or more alternative DNS servers located at different points of presence (POPs) of the CDN service provider operative to receive DNS queries; ... [and] obtaining, at the first DNS server, an alternative URL corresponding to the second DNS server, wherein the alternative URL includes a domain of the CDN service provider and additional processing information not included in the original URL”.
Examiner respectfully disagrees.  Applicant did not particularly discuss the asserted difference.  See Examiner’s citation in rejection section below.
Issue 3: The applicant asserts (on page 10) regarding independent claim 11 that Bahl in view of Leighton does not teach the claimed limitations.  
Examiner respectfully disagrees.  Applicant did not particularly discuss the asserted difference.  See Examiner’s citation in rejection section below.
Issue 4: The applicant’s argument/assertion (on page 11) with respect to claims 12, 14, 15 and 17-19 is based on Applicant’s argument/assertation for independent claim 11.  See Examiner’s response above.
Issue 5: The applicant asserts (on page 11) regarding independent claim 11 that Bahl in view of Leighton does not teach the claimed limitations.  
Examiner respectfully disagrees.  Applicant did not particularly discuss the asserted difference.  See Examiner’s citation in rejection section below.
Issue 6: The applicant’s argument (on page 11) with respect to claims 5, 7-10, 16 and 20 is based on Applicant’s argument/assertation for independent claims 1 and/or 11.  See Examiner’s response above.
Cla/aim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4, 6, 11-15, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl (US 7653700), in view of Leighton et al (US 20170237705).
As to claim 1, Bahl discloses a computer-implemented method comprising:
obtaining, at a first domain name system (DNS) server of a content delivery network (CDN) service provider, a DNS query from a client computing device, wherein the DNS query comprises an original uniform resource locator (URL) (col. 10, paragraph 2, "Upon initial inquiry 238 from a client 208 for the IP address of a particular Web site address, e.g., www.foobar.com, that client's ISP domain name server 206 .... Alternatively, the DNS-B refers to the DNS-ISP and DNS-LB" wherein DNS-B is a first DNS server, wherein www.foobar.com is such a URL), and wherein the original URL comprises an identification of a requested resource in a path portion of the original URL (see citation above, wherein www.foobar.com is an identification of the requested web site in the path portion of the original URL. It is to be noted that the claimed “comprising” can be interpreted as “corresponding to” in light of the specification PGPub [0037] and [0039], which discloses that the local DNS server on behalf of the client device sends a DNS query to the content provider network for resolving domain names only, without disclosing that the DNS server receives an identification of a requested resource in a path sub-portion of the original URL);
responsive to the DNS query,
identifying, at the first DNS server, two or more alternative DNS servers located at different points of presence (POPs) of the CDN service provider operative to receive DNS queries (see citation in rejection to the preceding limitation, wherein DNS-LB is an identified alternative DNS server. See col. 11, paragraph 3, "the DNS-ISP-LB would become authoritative for the Web sites who have contracted for the global load balancing from the client location through the system of the instant invention". See abstract, "The DNS-Bs than refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein one of the DNS-LBs indicate two or more alternative DNS servers. To teach the amended limitation, i.e., "by the first DNS server", see col. 9, lines 48-53, the DNS-Bs utilizes the information sent from DNS-LBs to construct the table/mapping consisting of these DNS-LBs. Because the mapping is created by the DNS-Bs, i.e., the first DNS server, the two or more alternative DNS, i.e., the DNS-LBs, are considered to have been identified by the first DNS server, i.e., the DNS-B);
Selecting, at the first DNS server, a second DNS server from the identified two or more alternative DNS servers, the second DNS server being selected based, at least in part, on a comparison of performance measurement information for the POPs corresponding to the two or more alternative DNS servers relative to a minimum performance threshold (col. 12, paragraph 2, "the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request"; col. 10, paragraph 2, "the DNS-B will refer the DNS-ISP to a load balancing domain name server in accordance with the mapping table stored therein"; col. 9, the second last paragraph, the mapping table is determined performance measurement information for individual ones of DNS-LB. It is to be noted that the claim language does not require "measure performance" but merely determining performance measurement information"; abstract, "DNS-Bs than refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein the "physically proximate" indicates determining a distance which is proximate, i.e., performance measurement information associated with delivery of data from the respective alternative DNS server. To teach the amended limitation, i.e., "by the first DNS server", see newly cited portion in rejection to the preceding limitation wherein the DNS-B is the first DNS server that construct the mapping/table and therefore performs the determination step. Note, the claimed limitation is merely a determination step, instead of an initial measuring step.  See citation above, wherein selecting the matching table entry corresponding to a local DNSLB is equivalent to a selection based on a comparison of the performance measurement information relative to a minimum performance threshold, i.e. a zero performing distance for the local DNS-LS server; abstract, the mapping between the DNS-ISP address and DNS-LB indicates a proximate distance; selecting the second DNS server, i.e., DNS-LB server, is therefore based on the distance being proximate, see col. 9, last three paragraphs, "for referral of client-originated requests to the proper load balancing domain name serer in closest physical proximity thereto"; col. 10, lines 60-67, "In this way, the client 208 is directed to a particular server site that will provide it the lowest network latency (enhanced performance)". The "enhanced performance" implies that there exists a worse performance level corresponding to using a DNS server that is in longer distance from the client than the distance between the closest server and the client). Another criterion is that the proximate distance is towards the DNS-ISP where the client uses, see col. 12, paragraph 2. Also see citation and explanation in the rejection to the preceding limitations);
obtaining, at the first DNS server, an alternative resource identifier corresponding to the second DNS server (see citation in rejection to the first 3 limitations wherein the IP address provided is equivalent to an alternative resource identifier) wherein the alternative resource identifier is different from the original resource identifier (the alternative resource identifier here, i.e., the IP address is different from www.foobar.com).
causing, by the first DNS server, transmission of the alternative resource identifier to the client computing device (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.); and
obtaining a subsequent DNS query from the client computing device at the second DNS server of the CDN service provider, wherein the subsequent DNS query comprises the alternative resource identifier (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.”  Here, the “HTTP request” comprises the DNS-LB’s IP address which is the alternative URL in order for the query to arrive at the destination).
However, Bahl does not expressly disclose that the alternative resource identifier is in a form of a URL that includes a domain of the CDN service provider and additional processing information not included in the original URL.  
Leighton discloses a concept for an alternative resource identifier to be in a form of a URL that includes a domain of a CDN service provider and additional processing information not included in an original URL ([0054]; [0057]; [0060]-[0062]; [0068]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl and Leighton. The suggestion/motivation of the combination would have been to effectively route a DNS request (Leighton, [0038]).
As to claim 11, see similar rejection to claim 1.
As to claim 2, Bahl discloses a computer-implemented method comprising:
obtaining, at a first domain name system (DNS) server of a content delivery network (CDN) service provider, a DNS query from a client computing device, wherein the DNS query comprises an original uniform resource locator (URL) (col. 10, paragraph 2, "Upon initial inquiry 238 from a client 208 for the IP address of a particular Web site address, e.g., www.foobar.com, that client's ISP domain name server 206 .... Alternatively, the DNS-B refers to the DNS-ISP and DNS-LB" wherein DNS-B is a first DNS server, wherein www.foobar.com is such a URL), and wherein the original URL comprises an identification of a requested resource in a path portion of the original URL (see citation above, wherein www.foobar.com is an identification of the requested web site in the path portion of the original URL. It is to be noted that the claimed “comprising” can be interpreted as “corresponding to” in light of the specification PGPub [0037] and [0039], which discloses that the local DNS server on behalf of the client device sends a DNS query to the content provider network for resolving domain names, without disclosing that the DNS server receives an identification of a requested resource in a path sub-portion of the original URL);
identifying, at the first DNS server, two or more alternative DNS servers of the DDN service provider operative to receive DNS queries (see citation in rejection to the preceding limitation, wherein DNS-LB is an identified alternative DNS server. See col. 11, paragraph 3, "the DNS-ISP-LB would become authoritative for the Web sites who have contracted for the global load balancing from the client location through the system of the instant invention". See abstract, "The DNS-Bs than refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein one of the DNS-LBs indicate two or more alternative DNS servers. To teach the amended limitation, i.e., "by the first DNS server", see col. 9, lines 48-53, the DNS-Bs utilizes the information sent from DNS-LBs to construct the table/mapping consisting of these DNS-LBs. Because the mapping is created by the DNS-Bs, i.e., the first DNS server, the two or more alternative DNS, i.e., the DNS-LBs, are considered to have been identified by the first DNS server, i.e., the DNS-B);
Selecting, at the first DNS server, a second DNS server from the identified two or more alternative DNS servers, the second DNS server being selected based, at least in part, on a comparison of performance measurement information for the two or more alternative DNS servers relative to a minimum performance threshold (col. 12, paragraph 2, "the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request"; col. 10, paragraph 2, "the DNS-B will refer the DNS-ISP to a load balancing domain name server in accordance with the mapping table stored therein"; col. 9, the second last paragraph, the mapping table is determined performance measurement information for individual ones of DNS-LB. It is to be noted that the claim language does not require "measure performance" but merely determining performance measurement information"; abstract, "DNS-Bs than refer the queries to one of the DNS-LBs based on a mapping of the DNS-ISP address to its physically proximate DNS-LB" wherein the "physically proximate" indicates determining a distance which is proximate, i.e., performance measurement information associated with delivery of data from the respective alternative DNS server. To teach the amended limitation, i.e., "by the first DNS server", see newly cited portion in rejection to the preceding limitation wherein the DNS-B is the first DNS server that construct the mapping/table and therefore performs the determination step. Note, the claimed limitation is merely a determination step, instead of an initial measuring step.  See citation above, wherein selecting the matching table entry corresponding to a local DNSLB is equivalent to a selection based on a comparison of the performance measurement information relative to a minimum performance threshold, i.e. a zero performing distance for the local DNS-LS server; abstract, the mapping between the DNS-ISP address and DNS-LB indicates a proximate distance; selecting the second DNS server, i.e., DNS-LB server, is therefore based on the distance being proximate, see col. 9, last three paragraphs, "for referral of client-originated requests to the proper load balancing domain name serer in closest physical proximity thereto"; col. 10, lines 60-67, "In this way, the client 208 is directed to a particular server site that will provide it the lowest network latency (enhanced
performance)". The "enhanced performance" implies that there exists a worse performance level corresponding to using a DNS server that is in longer distance from the client than the distance between the closest server and the client). Another criterion is that the proximate distance is towards the DNS-ISP where the client uses, see col. 12, paragraph 2. Also see citation and explanation in the rejection to the preceding limitations);
obtaining, at the first DNS server, an alternative resource identifier corresponding to the second DNS server (see citation in rejection to the first 3 limitations wherein the IP address provided is equivalent to an alternative resource identifier) wherein the alternative resource identifier is different from the original resource identifier (the alternative resource identifier here, i.e., the IP address is different from www.foobar.com).
causing, by the first DNS server, transmission of the alternative resource identifier to the client computing device (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.); and
obtaining a subsequent DNS query from the client computing device at the second DNS server of the CDN, wherein the subsequent DNS query comprises the alternative resource identifier (See col. 12, lines 16-22, “the DNS-Bs respond to the name query by returning the IP address of the DNS-LB corresponding to the DNS-ISP that sent it the request (through the referral process) as the address for www.foobar.com... The client 208 then sends its HTTP request to the DNS-LB.”  Here, the “HTTP request” comprises the DNS-LB’s IP address which is the alternative URL in order for the query to arrive at the destination).
However, Bahl does not expressly disclose that the alternative resource identifier is in a form of a URL that includes a domain of the CDN service provider and additional processing information not included in the original URL, or determining whether the second DNS server is authoritative to the subsequent DNS query; selecting a cache component for providing content associated with the original URL if the second DNS server is authoritative to the second DNS query; and causing transmission of information identifying the selected cache component if the selected second DNS server is determined to be authoritative.
Leighton discloses a concept for an alternative resource identifier to be in a form of a URL that includes a domain of a CDN service provider and additional processing information not included in an original URL ([0054]; [0057]; [0060]-[0062]; [0068]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl and Leighton. The suggestion/motivation of the combination would have been to effectively route a DNS request (Leighton, [0038]).
Leighton further discloses determining whether a second DNS server is authoritative to a subsequent DNS query ([0020]-[0022]; 0062], checking the subsequent DNS query to have the alcamai.com domain is implied in order to serve the DNS request, said alcamai.com domain indicates authority of the low-level DNS server in the alcamai.com domain to process the subsequent DNS queries, see [0054], “direct user to a akamai.com (i.e., a low level DNS) server 40 that is close-by); selecting a cache component for providing content associated with an original URL if the second DNS server is authoritative to the second DNS query ([0020]-[0022], “The top-level DNS server then redirects the request to the identified low-level DNS server that, in turn, resolves the request into an IP address for the given hosting server that serves the object back to the client…content can be distributed and replicated through a collection of servers”.  See [0062]; [0066] for low-level DNS server’s selecting of the cache component to serve the request); and causing transmission of information identifying the selected cache component if the selected second DNS server is determined to be authoritative (see citation above).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl-Biliris with Leighton. The suggestion/motivation of the combination would have been to improve efficiency in serving contents (Leighton, [0020]-[0022]).
As to claim 13, see similar rejection to claim 2.
As to claim 6, Bahl-Leighton discloses the computer-implemented method as recited in Claim 1, wherein the original URL is provided by at least one of the content provider or the CDN service provider, the CDN service provider different from the content provider (Bahl, col. 11, paragraph 3).
As to claim 17, see citation in rejection to claim 6;
As to claim 3, Bahl-Leighton discloses the system as recited in Claim 21, wherein the original URL corresponds to a URL provided by the content provider such that the DNS query resolves
to a domain corresponding to the content delivery network service provider (Bahl, col. 10,
paragraphs 2-3).
As to claim 14, see citation in rejection to claim 3.
As to claim 4, Bahl-Leighton discloses the computer-implemented method as recited in Claim 1, wherein the original URL is provided by at least one of the content provider and a content delivery network service provider, the content delivery service provider different from the CDN service provider (Bahl, col. 11, paragraph 3).
As to claim 15, see citation in rejection to claim 4;
As to claim 18, Bahl-Leighton discloses the method as recited in Claim 11, wherein the performance measurement information corresponds to a measured latency of communications (see citation in rejection to claim 1 above, Bahl, wherein the latency time is forwarded to the DNS-LB by MService therefore is associated with the DNS server).
As to claim 19, Bahl-Leighton discloses the method as recited in Claim 11, wherein the performance measurement information corresponds to assigned categories associated with performance measurement (Bahl, see citation in rejection to claim 1).
As to claim 12, Bahl-Leighton discloses the system as recited in Claim 11 wherein the second network point of presence is further operative to:
resolve the subsequent DNS query to identify a cache component for providing content associated with the original URL; and Transmit information identifying the identified cache
component to the client computing device (Bahl, see citation in rejection to claim 1 above. Also see Bahl, col. 10, paragraphs 2-3 and col. 12, paragraph 2; Bahl, col. 12, paragraph 2, when the DNS-LB itself acts as a cache engine).
7.	Claims 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl-Leighton, as applied to claim 1 above, and further in view of Biliris et al (US 2002/0078233).
As to claim 5, Bahl-Leighton discloses the claimed invention substantially as discussed in Claim 1, but does not expressly disclose wherein the alternative URL corresponds to a canonical name record identifier.  Biliris discloses a concept for an alternative URL to correspond to a canonical name record identifier (Biliris, [0038], “CNAME”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl-Leighton and Biliris. The suggestion/motivation of the combination would have been to return a current domain name (Biliris, [0038]).
	As to claim 16, see citation in rejection to claim 5.
8. 	Claims 7-10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahl-
Leighton, as applied to claim 1 above, and further in view of Huang (US 2010/0088405).
As to claim 7, Bahl-Leighton discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose selection of the second DNS server is further based on an additional criterion. Huang discloses selection of servers based on additional criterion ([0052], “weighted”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Bahl-Leighton with Huang. The suggestion/motivation of the combination would have been to select servers based on weighed performance (Huang, [0052]).
As to claim 20, see similar rejection to claim 7.
As to claim 8, Bahl-Leighton-Huang discloses the computer-implemented method as recited in Claim 7, wherein the additional criterion includes service level information (Huang, [0052], the performance indicates service level information).
As to claim 9, Bahl-Leighton-Huang discloses the computer-implemented method as recited m Claim 7, wherein the additional criterion includes a weighted selection (Huang, [0052], “weighted”).
As to claim 10, Bahl-Leighton-Huang discloses the computer-implemented method as recited m Claim 7, wherein the additional criterion includes a cost criterion (Huang, [0052], “delay” is a type of cost criterion. It is to be noted that the claim does not require a monetary cost).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2458